IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIAM ANDREW STROUP,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-0441

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 13, 2015.

An appeal from an order of the Circuit Court for Okaloosa County.
William F. Stone, Judge.

William Andrew Stroup, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED.

ROWE, MARSTILLER, and MAKAR, JJ., CONCUR.